    Case 19-34054-sgj11 Doc 803 Filed 07/02/20                  Entered 07/02/20 23:30:06            Page 1 of 4
BTXN 027 (rev. 06/13)
                                         UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS


In Re:                                                     §
Highland Capital Management, L.P.                          §    Case No.: 19−34054−sgj11
                                                           §    Chapter No.: 11
                                           Debtor(s)       §


Dear Mr. Pomerantz and Mr. Annable:
     The above referenced case has been reviewed as part of the Clerk's Office continuing effort to identify cases that
are deficient for specific documents. Our review indicates that this case requires:
                Interim Report
                Trustee's Final Account
                Trustee's Final Report
                341 Meeting Minute Sheet and Exempt Property Report
                Report of Trustee in No−Asset Case and Application for Closing
                Motion to Dismiss debtor's Failure to Attend 341 Meeting
                Other: order (RE: related document(s)[605] Application to employ Wilmer Cutler Pickering
                Hale and Dorr LLP as Special Counsel(Debtor's Application Pursuant to Sections 327(e) and
                328(a) of the Bankruptcy Code and Bankruptcy Rules 2014(a) and 2016 for an Order
                Authorizing the Employment of Wilmer Cutler Pickering Hale and Dorr LLP as Regulatory and
                Compliance Counsel Nunc Pro Tunc to the Petition Date) Filed by Debtor Highland Capital
                Management, L.P.)

                Responses due by 7/14/2020.

Please electronically file the requested documents, provide a specific date for which this information will be provided
to the Court, or provide information as to why this case should remain open. Failure to respond within two weeks
from the date of this letter may result in the Court setting a status conference to determine why the document(s) has
not been filed or the matter may be denied for want of prosecution.



DATED: 6/30/20                                   FOR THE COURT:
                                                 Robert P. Colwell, Clerk of Court

                                                 by: /s/C. Ecker, Deputy Clerk
                                                 cathy_ecker@txnb.uscourts.gov
         Case 19-34054-sgj11 Doc 803 Filed 07/02/20                         Entered 07/02/20 23:30:06                Page 2 of 4
                                               United States Bankruptcy Court
                                                Northern District of Texas
In re:                                                                                                     Case No. 19-34054-sgj
Highland Capital Management, L.P.                                                                          Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0539-3                  User: cecker                       Page 1 of 3                          Date Rcvd: Jun 30, 2020
                                      Form ID: BTXN027                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 02, 2020.
aty            +Jeffrey N. Pomerantz,   Pachulski Stang Ziehl & Jones LLP,
                 10100 Santa Monica Blvd., 13th Floor,   Los Angeles, CA 90067-4003

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
aty*              +Jeffrey N. Pomerantz,   Pachulski Stang Ziehl & Jones LLP,
                    10100 Santa Monica Blvd., 13th Floor,   Los Angeles, CA 90067-4003
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 02, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 30, 2020 at the address(es) listed below:
              Alyssa Russell     on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               alyssa.russell@sidley.com
              Amy K. Anderson    on behalf of Creditor    Issuer Group aanderson@joneswalker.com,
               lfields@joneswalker.com,kjohnson@joneswalker.com,sbuchanan@joneswalker.com
              Andrew Clubok     on behalf of Interested Party    UBS AG London Branch andrew.clubok@lw.com
              Andrew Clubok     on behalf of Interested Party    UBS Securities LLC andrew.clubok@lw.com
              Annmarie Antoniette Chiarello    on behalf of Creditor    Acis Capital Management, L.P.
               achiarello@winstead.com
              Annmarie Antoniette Chiarello    on behalf of Creditor    Acis Capital Management GP, LLC
               achiarello@winstead.com
              Asif Attarwala     on behalf of Interested Party    UBS Securities LLC asif.attarwala@lw.com
              Asif Attarwala     on behalf of Interested Party    UBS AG London Branch asif.attarwala@lw.com
              Bojan Guzina     on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               bguzina@sidley.com
              Brian Patrick Shaw    on behalf of Creditor Joshua Terry shaw@roggedunngroup.com,
               cashion@roggedunngroup.com
              Brian Patrick Shaw    on behalf of Creditor    Acis Capital Management GP, LLC
               shaw@roggedunngroup.com, cashion@roggedunngroup.com
              Brian Patrick Shaw    on behalf of Creditor Jennifer G. Terry shaw@roggedunngroup.com,
               cashion@roggedunngroup.com
              Brian Patrick Shaw    on behalf of Creditor    Acis Capital Management, L.P.
               shaw@roggedunngroup.com, cashion@roggedunngroup.com
              Bryan C. Assink    on behalf of Interested Party James Dondero bryan.assink@bondsellis.com
              Candice Marie Carson    on behalf of Interested Party    UBS AG London Branch
               Candice.Carson@butlersnow.com
              Candice Marie Carson    on behalf of Interested Party    UBS Securities LLC
               Candice.Carson@butlersnow.com
              Casey William Doherty, Jr.    on behalf of Interested Party    Jefferies LLC
               casey.doherty@dentons.com,
               stephanie.sciba@dentons.com;Docket.General.Lit.DAL@dentons.com;dawn.brown@dentons.com;Melinda.san
               chez@dentons.com
              Charles Martin Persons, Jr.    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors cpersons@sidley.com
              David Neier     on behalf of Creditor    Frank Waterhouse, Scott B. Ellington, Isaac Leventon, Jean
               Paul Sevilla, Hunter Covitz and Thomas Surgent dneier@winston.com,
               dcunsolo@winston.com;david-neier-0903@ecf.pacerpro.com
              David G. Adams    on behalf of Creditor    United States (IRS) david.g.adams@usdoj.gov,
               southwestern.taxcivil@usdoj.gov;dolores.c.lopez@usdoj.gov
       Case 19-34054-sgj11 Doc 803 Filed 07/02/20            Entered 07/02/20 23:30:06        Page 3 of 4



District/off: 0539-3          User: cecker                 Page 2 of 3                  Date Rcvd: Jun 30, 2020
                              Form ID: BTXN027             Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              David Grant Crooks    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               dcrooks@foxrothschild.com, etaylor@foxrothschild.com,jsagui@foxrothschild.com,
               plabov@foxrothschild.com,jmanfrey@foxrothschild.com
              David Grant Crooks    on behalf of Creditor    PensionDanmark Pensionsforsikringsaktieselskab
               dcrooks@foxrothschild.com, etaylor@foxrothschild.com,jsagui@foxrothschild.com,
               plabov@foxrothschild.com,jmanfrey@foxrothschild.com
              David Grant Crooks    on behalf of Debtor    Highland Capital Management, L.P.
               dcrooks@foxrothschild.com, etaylor@foxrothschild.com,jsagui@foxrothschild.com,
               plabov@foxrothschild.com,jmanfrey@foxrothschild.com
              Dennis M. Twomey    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               dtwomey@sidley.com
              Edmon L. Morton    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               emorton@ycst.com
              Edwin Paul Keiffer    on behalf of Interested Party    Hunter Mountain Trust pkeiffer@romclaw.com,
               bwallace@romclaw.com
              Elizabeth Weller     on behalf of Creditor    Grayson County dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Dallas County dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Irving ISD dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Tarrant County dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Fannin CAD dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Coleman County TAD dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Upshur County dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Rockwall CAD dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Allen ISD dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Kaufman County dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Gregory V. Demo    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               gdemo@pszjlaw.com, jo’neill@pszjlaw.com;ljones@pszjlaw.com;jfried@pszjlaw.com
              Gregory V. Demo    on behalf of Debtor    Highland Capital Management, L.P. gdemo@pszjlaw.com,
               jo’neill@pszjlaw.com;ljones@pszjlaw.com;jfried@pszjlaw.com
              Holland N. O’Neil    on behalf of Spec. Counsel    Foley Gardere, Foley & Lardner LLP
               honeil@foley.com, jcharrison@foley.com;acordero@foley.com
              J. Seth Moore    on behalf of Creditor    Siepe, LLC smoore@ctstlaw.com, jsteele@ctstlaw.com
              Jaclyn C. Weissgerber    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors bankfilings@ycst.com, jweissgerber@ycst.com
              Jason Alexander Enright    on behalf of Creditor    Acis Capital Management, L.P.
               jenright@winstead.com
              Jason Alexander Enright    on behalf of Creditor    Acis Capital Management GP, LLC
               jenright@winstead.com
              Jason Patrick Kathman    on behalf of Creditor Patrick Daugherty jkathman@pronskepc.com,
               gpronske@pronskepc.com;lvargas@pronskepc.com;admin@pronskepc.com;mclontz@pronskepc.com
              Jeffrey Kurtzman     on behalf of Creditor    BET Investments II, L.P. kurtzman@kurtzmansteady.com
              Jeffrey Nathan Pomerantz    on behalf of Debtor    Highland Capital Management, L.P.
               jpomerantz@pszjlaw.com
              John A. Morris    on behalf of Debtor   Highland Capital Management, L.P. jmorris@pszjlaw.com
              John J. Kane    on behalf of Creditor   CLO Holdco, Ltd. jkane@krcl.com,
               ecf@krcl.com;jkane@ecf.courtdrive.com
              John Y. Bonds, III    on behalf of Interested Party James Dondero john@bondsellis.com,
               joyce.rehill@bondsellis.com
              Joseph E. Bain    on behalf of Creditor    Issuer Group JBain@joneswalker.com,
               kvrana@joneswalker.com
              Juliana Hoffman     on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               jhoffman@sidley.com, txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com
              Juliana Hoffman     on behalf of Debtor    Highland Capital Management, L.P. jhoffman@sidley.com,
               txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com
              Juliana Hoffman     on behalf of Financial Advisor    FTI Consulting, Inc. jhoffman@sidley.com,
               txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com
              Juliana Hoffman     on behalf of Interested Party    UBS AG London Branch jhoffman@sidley.com,
               txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com
              Juliana Hoffman     on behalf of Interested Party    UBS Securities LLC jhoffman@sidley.com,
               txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com
              Kimberly A. Posin    on behalf of Interested Party    UBS AG London Branch kim.posin@lw.com,
               colleen.rico@lw.com
              Kimberly A. Posin    on behalf of Interested Party    UBS Securities LLC kim.posin@lw.com,
               colleen.rico@lw.com
              Laurie A. Spindler    on behalf of Creditor    Allen ISD Laurie.Spindler@lgbs.com,
               Dora.Casiano-Perez@lgbs.com
              Laurie A. Spindler    on behalf of Creditor    Dallas County Laurie.Spindler@lgbs.com,
               Dora.Casiano-Perez@lgbs.com
       Case 19-34054-sgj11 Doc 803 Filed 07/02/20            Entered 07/02/20 23:30:06        Page 4 of 4



District/off: 0539-3          User: cecker                 Page 3 of 3                  Date Rcvd: Jun 30, 2020
                              Form ID: BTXN027             Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Laurie A. Spindler    on behalf of Creditor    Tarrant County Laurie.Spindler@lgbs.com,
               Dora.Casiano-Perez@lgbs.com
              Laurie A. Spindler    on behalf of Creditor    City of Allen Laurie.Spindler@lgbs.com,
               Dora.Casiano-Perez@lgbs.com
              Laurie A. Spindler    on behalf of Creditor    Grayson County Laurie.Spindler@lgbs.com,
               Dora.Casiano-Perez@lgbs.com
              Laurie A. Spindler    on behalf of Creditor    Kaufman County Laurie.Spindler@lgbs.com,
               Dora.Casiano-Perez@lgbs.com
              Laurie A. Spindler    on behalf of Creditor    Irving ISD Laurie.Spindler@lgbs.com,
               Dora.Casiano-Perez@lgbs.com
              Linda D. Reece    on behalf of Creditor    Wylie ISD lreece@pbfcm.com
              Linda D. Reece    on behalf of Creditor    City of Garland lreece@pbfcm.com
              Linda D. Reece    on behalf of Creditor    Garland ISD lreece@pbfcm.com
              Lisa L. Lambert    on behalf of U.S. Trustee    United States Trustee lisa.l.lambert@usdoj.gov
              Mark A. Platt    on behalf of Interested Party    Redeemer Committee of the Highland Crusader Fund
               mplatt@fbtlaw.com, aortiz@fbtlaw.com
              Martin A. Sosland    on behalf of Interested Party    UBS AG London Branch
               martin.sosland@butlersnow.com, ecf.notices@butlersnow.com,velvet.johnson@butlersnow.com
              Martin A. Sosland    on behalf of Interested Party    UBS Securities LLC
               martin.sosland@butlersnow.com, ecf.notices@butlersnow.com,velvet.johnson@butlersnow.com
              Matthew A. Clemente    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               mclemente@sidley.com, matthew-clemente-8764@ecf.pacerpro.com;efilingnotice@sidley.com
              Megan Young-John     on behalf of Creditor    Issuer Group myoungjohn@joneswalker.com
              Melissa S. Hayward    on behalf of Debtor    Highland Capital Management, L.P.
               MHayward@HaywardFirm.com, mholmes@HaywardFirm.com
              Michael I. Baird    on behalf of Interested Party    Pension Benefit Guaranty Corporation
               baird.michael@pbgc.gov, efile@pbgc.gov
              Michael I. Baird    on behalf of Creditor    Pension Benefit Guaranty Corporation
               baird.michael@pbgc.gov, efile@pbgc.gov
              Michael Scott Held    on behalf of Creditor    Crescent TC Investors, L.P. mheld@jw.com,
               lcrumble@jw.com
              Michelle E. Shriro    on behalf of Interested Party    California Public Employees Retirement
               System (CalPERS) mshriro@singerlevick.com, scotton@singerlevick.com;tguillory@singerlevick.com
              Nicole Skolnekovich     on behalf of Interested Party    Hunton Andrews Kurth LLP
               nskolnekovich@hunton.com, plozano@huntonak.com;astowe@huntonak.com;creeves@huntonak.com
              Paige Holden Montgomery    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors pmontgomery@sidley.com
              Penny Packard Reid    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               preid@sidley.com, txefilingnotice@sidley.com;penny-reid-4098@ecf.pacerpro.com;ncade@sidley.com
              Phillip L. Lamberson    on behalf of Creditor    Acis Capital Management GP, LLC
               plamberson@winstead.com
              Phillip L. Lamberson    on behalf of Creditor    Acis Capital Management, L.P.
               plamberson@winstead.com
              Rakhee V. Patel    on behalf of Creditor    Acis Capital Management, L.P. rpatel@winstead.com,
               lbayliss@winstead.com;achiarello@winstead.com
              Rakhee V. Patel    on behalf of Creditor    Acis Capital Management GP, LLC rpatel@winstead.com,
               lbayliss@winstead.com;achiarello@winstead.com
              Ryan E. Manns    on behalf of Interested Party    UBS Securities LLC
               ryan.manns@nortonrosefulbright.com
              Ryan E. Manns    on behalf of Interested Party    UBS AG London Branch
               ryan.manns@nortonrosefulbright.com
              Sean M. Beach    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               bankfilings@ycst.com, sbeach@ycst.com
              Shawn M. Christianson    on behalf of Creditor    Oracle America, Inc. schristianson@buchalter.com,
               cmcintire@buchalter.com
              Thomas M. Melsheimer    on behalf of Creditor    Frank Waterhouse, Scott B. Ellington, Isaac
               Leventon, Jean Paul Sevilla, Hunter Covitz and Thomas Surgent tmelsheimer@winston.com,
               tom-melsheimer-7823@ecf.pacerpro.com
              United States Trustee    ustpregion06.da.ecf@usdoj.gov
              Zachery Z. Annable    on behalf of Other Professional    Hayward & Associates PLLC
               zannable@haywardfirm.com
              Zachery Z. Annable    on behalf of Debtor    Highland Capital Management, L.P.
               zannable@haywardfirm.com
                                                                                               TOTAL: 93
